DETAILED ACTION
This communication is in response to the Amendments and Arguments received on 06/09/2022. Claims 1, 9, 11-14, 18-19, 21-25 are pending and have been examined.
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
With respect to the 35 USC 112(f) interpretation of some of the claims, this interpretation has been withdrawn based on the cancellation of these elements. 
With respect to the 35USC 101 abstract rejections, the Applicant notes that that the amended claims recite a technological improvement in the state of the art and notes that no reference teaches these elements. The Examiner respectfully disagrees with his assertion. The Examiner notes that the determination of 35 USC 101 subject matter eligibility is a separate analysis from any other rejection. MPEP 2106.05 I notes that the novelty of any element of no relevance in determining whether the subject matter of claim fall within the 101 categories of patentable subject matter. 
Further, the Applicant notes that the analyzing comprise analysis of noise signals and adjusting indices based on the decibel levels. The Applicant also notes that the Examiner has not provided case law or USPTO documents to support the conclusion of claim 1. The Examiner respectfully disagrees. The Examiner notes that under the new guidance the Examiner is not required to provide any case law. The analysis which was provided has been performed in accordance with the flow chart noted in MPEP 2106 III. Further, the Applicant notes the analyzing of noise signals and adjust indices. However, the claim does not note any term related to “noise” or “indices” as to what they are. Regardless, the Examiner notes a human is able to discern between noise and desired inputs as well as understand low or high volume based sounds based on human hearing in order to provide recommendations.
Therefore, the Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 9, 11-14, 18, 21-25  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 14, and 21 recites “analyzing, using a [[smart device]], a plurality of behavior and linguistic parameters relating to the user; identifying count values corresponding to the plurality of behavior and linguistic parameters; comparing the count values with pre-defined threshold values corresponding to the plurality of behavior and linguistic parameters; determining at least one of a behavior index, a dignity index, and a linguistic index of the user based on said comparison; and generating and sending at least one recommendation based on the at least one of the behavior index, the dignity index, and the linguistic index; modifying at least one of the behavior index, the dignity index, and the linguistic index of the user; detecting a speech signal of the user; converting the speech signal into text comprising a plurality of words; computing a decibel level corresponding with the speech signal; Application Number: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words; storing the at least one word and the corresponding decibel level as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user; classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values, by: classifying the decibel level into a low category when the computed decibel level is lower than a first threshold decibel value; classifying the decibel level into a medium category when the computed decibel level is within a range of the first threshold decibel value and a second threshold decibel value; and classifying the decibel level into a high category when the decibel level is greater than the second threshold decibel value; classifying the at least one word into at least one of a first list of words and a second list of words, wherein the first list of words includes pre-stored prohibited words for the user and the second list of words includes pre-stored non-prohibited words for the user; computing an extent of modification required in the dignity index of the user in accordance with the classification of the decibel level into at least one category of the decibel classification and the classification of the at least one word into at least one of the first list and the second list of words; decreasing the dignity index by at least three points when the decibel level is within the high category and when the least one word is classified in the first list of words; decreasing the dignity index by at least two points when the decibel level is within the medium category and when the least one word is classified in the first list of words; and decreasing the dignity index by at least one point when the decibel level is within the low category and when the least one word is classified in the first list of words..”
The limitation of “analyzing…”, “identifying…”, “comparing…”, “determining…”, “generating and sending…”,  “modifying…”, “detecting…”, “converting…”, “computing…”, “selecting…”, “storing…”, “classifying…”, “classifying…”, “classifying”, “classifying…”, “classifying…”, “computing…” , “decreasing…”, “decreasing…”, and “decreasing…” as drafted covers a human organizing of activities. More specifically, a teacher analyzing a behavior and speech of a student. Then, counting the number of times specific words are spoken, comparing these counts to a threshold and determining a score based on the count. Then providing student how to improve the speech based on the score. The following limitations were previously recited in claims 2-8, 10, and 15, 17, and 20 and therefore have been extracted based on these cancelled claims as they have now been incorporated into claim 1 and 14. With respect to cancelled claim 2, the claim relates modifying an index of the user. This reads on a teacher modifying the score in real time. No additional limitations are present. With respect to cancelled claim 3 and 15, the claims relate to detecting a speech signal of the user, converting the speech signal to text and computing a dB level. This relates to a teacher converting speech to text and then determining if a user spoke loudly or not.  Cancelled Claim 15 has an additional element of a voice recognition module which as noted above, the module is comprised within the smart device and associated to a general-purpose computing element. With respect to cancelled claim 4, the claim relates to selecting words from a plurality of words in a dictionary comprising prestored words.  This relates to a teacher matching the student’s word to a predetermined list. No additional limitation is present. With respect to cancelled claim 5 and 20, the claim relates to storing a word and decibel as a new word when at least one word is not found in the dictionary, wherein the dictionary is personal to user. This relates to a teacher storing the relation of a word and how loudly the user spoke for new words specific to that user. No additional limitations are present. With respect to cancelled claim 6, the claim relates to classifying the decibel level into a category and classifying the at least one word into a first and second list based on prohibited and non-prohibited words. This relates to a teacher classifying the spoken word as loud or soft and then determining of the word was prohibited or not. No additional limitations are present. With respect to cancelled claim 7, the claim relates computing a modification in the dignity index based on classification of the decibel level and the classification of the word into the list. This relates to a teacher modifying a score based on presence of loud or soft voice and prohibited word spoken by the student. No additional limitations are present. With respect to cancelled claim 8 and 17, the claim relates classifying the decibel level into different ranges. This is related to a teacher classifying the loudness of the student into different levels of soft, medium and loud. No additional limitations are present. With respect to cancelled claims 10, the claim relates to increasing or decreasing the dignity index based on the combination of decibel and word classification. This relates to a teacher modifying a score on the basis of the loudness of user speech and word classification.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 14 recites additional element of “smart device” as per the independent claims. However, the additional element (smart device) as claimed appears to be only used for data collection purposes of pre-solution insignificant activity. The “modules” appear to be comprised within the smart device per spec and therefore are performed using a generally purpose processor. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 9 and 22, the claim relates alerting the user about nonanalysing of speech when decibel level is below a threshold level.  This relates to teacher notifying a student when volume of student is low. No additional limitations are present. With respect to claim 11, the claim relates to increasing or decreasing the dignity index based on the combination of decibel and word classification. This relates to a teacher modifying a score on the basis of the loudness of user speech and word classification. No additional limitations are present.  With respect to claim 12,18, and 24 the claim relates to recording of resolutions taken by the user and detecting a compromise and then notifying user of the detected compromise. This relates to a teacher alerting a student when issues are present. Claim 18 has an additional element of a resolution module which as noted above, the module is comprised within the smart device and associated to a general-purpose computing element.  With respect to claim 13 and 25, the claim relates to recommending pronunciation and speech modulation of the at least one word. This relates to a teacher recommending to a student a pronunciation and accent of the word. No additional limitations is provided. With respect to claim 23, the claim relates to decreasing the dignity index based on the combination of decibel and word classification. This relates to a teacher modifying a score on the basis of the loudness of user speech and word classification. No additional limitations are present.

Allowable Subject Matter
Claims 1, 9, 11-14, 18, 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action..
Claims 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record As to claim 1 and 14, Kim teaches a method of improving behavior of a user, the method comprising: analyzing, using a smart device, a plurality of behavior and linguistic parameters relating to the user (see [0059]-[0064], where usage information and biological signals if the first electronic device is acquired as well as behavior); identifying count values corresponding to the plurality of behavior and linguistic parameters (see [0244], where counting of the number of times language is used, [0061], number of times uttering a voice command, [0077], number of times of using a specific word) and number of times of changing an emotional state); comparing the count values with pre-defined threshold values corresponding to the plurality of behavior and linguistic parameters (see [0107], where user’s age information is loaded and load an average standard deviation of each item for each age in relation to user age and see [0122], where users behavior evaluation level is determined by comparing user current behavior pattern to variety of user’s behavior pattern history information); determining at least one of a behavior index, a dignity index, and a linguistic index of the user based on said comparison (see [0114], where behavior evaluation level is determined based on calculated average of total items and is compared to predetermined reference value); and providing said user with one or more recommendations based on the at least one of the behavior index, the dignity index, and the linguistic index (see [0124]-[0125], where feedback provided to the user). Kim teaches further comprising modifying at least one of the behavior index (see [0110], may weight differently each activity item, the dignity index, and the linguistic index of the user (see [0228], [0277], weighting linguistic behavior. Furthermore, Kim teaches computing a decibel level corresponding with the speech signal (see [0078], where decibel level is determined from user voice and see Figure 3, linguist behavior 320). Further, Kim teaches the use of a voice recognition ([0266]) and teaches detecting specific words. However, Kim does not specifically disclose detecting a speech signal of the user; converting the speech signal into text comprising a plurality of words. Furthermore, Kim teaches further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see Figure 3, 320 where number of times a specific word is spoken is monitored and thus pre-stored). Furthermore Kim teaches computing an extent of modification required in the dignity index of the user in accordance [[with the classification of]] the decibel level into [[at least one category of the decibel classification]] and [[the classification]] of the at least one word into at least one of the first list and the second list of words (see Figure 3, which notes under linguist behavior the voice volume per hour and the number of times for using a specific word and see [0122], where users behavior level is determined).
Kirkby does disclose detecting a speech signal of the user (see [0049], where user speaks into microphone of a handset); converting the speech signal into text comprising a plurality of words (see [0032], where speech recognizer transcribes spoken audio into text for searching). Furthermore, Kirkby teaches further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44). Furthermore, Kirkby discloses classifying the at least one word into at least one of a first list and a second list of words, wherein the first list of words includes pre-stored prohibited words for the user and the second list of words includes pre-stored non-prohibited words for the user (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44, and non-threat words are those not on the list interpreted to be the non-prohibited words). Furthermore, Kirkby teaches the classification of the word into a first and second list (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44, and non-threat words are those not on the list interpreted to be the non-prohibited words).
Kokubo does disclose storing the at least one word [[and the corresponding decibel level]] as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user  (see [0038], where a recognized word is not registered in system dictionary or user dictionary then the recognized word is registered in the user dictionary).
Nomura does disclose storing the at least one word and the corresponding decibel level (page 7, line 25 from the bottom, where the sensitivity expression word database 21 stores sensitivity expression words with SPL level and frequency and type of sound).
Chenier is cited to disclose classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values (see col. 49, lines 17-31, where various categories based on decibel described). Chenier does disclose wherein the classifying the decibel level into at least one category of a decibel classification comprises: classifying the decibel level into a low category, when the computed decibel level is lower than a first threshold decibel value (see col. 49, lines 24-26, where silence corresponds to a value less than a threshold and have a decibel less than zero); classifying the decibel level into a medium category, when the computed decibel level is within a range of the first threshold decibel value and a second threshold decibel value (see col. 49, lines 27-28, noise corresponds to decibel greater than zero); and classifying the decibel level into a high category, when the decibel level is greater than the second threshold decibel value (see col. 49, lines 30-32, where portions greater than noise threshold is speech).
However, none of the cited references either alone or in combination thereof teaches the adjustment to the dignity score based on the decibel level and the classification of words and previously claimed in claims 10 and 11 and now recited in claims 1, 14 and 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/14/2022